Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154534                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154534
                                                                    COA: 334205
                                                                    Wayne CC: 16-003006-FH
  GARY GILMORE,
           Defendant-Appellant.

  _________________________________________/

          By order of May 2, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 13, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration, as on leave granted, of:
  (1) whether the defendant waived the question of his entitlement to an evidentiary
  hearing regarding the amount of restitution; and if not, (2) whether the Wayne Circuit
  Court erred in denying him such a hearing. See People v McKinley, 496 Mich 410
  (2014). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining question presented should be reviewed by this Court.

         We further DIRECT the Court of Appeals to REMAND this case first to the
  Wayne Circuit Court, in accordance with Administrative Order 2003-03, so that the
  circuit court can determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant in the Court of Appeals.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 27, 2017
           s0619
                                                                               Clerk